DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/23/2021, which are in response to USPTO Office Action mailed 8/13/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha (European Patent Application No. EP 2,455,869; Date of Publication: May 23rd, 2012) in view of Haitani (US Patent No.: 9,489,400; Date of Patent: Nov. 8, 2016).

Regarding independent claim 1,
Juha discloses a computer-implemented method for performing data analysis in a relational database, comprising:(a) bringing an electronic device of a user in communication with a computer server comprising said relational database that stores data objects in a non-hierarchical manner, which electronic device is configured to provide a graphical user interface; See Paragraph [0109]-[0110], (Disclosing a method for querying database systems using search categories. Search categories comprise an index to a set comprising a plurality of paths which further comprise primary key-foreign key references from across a plurality of tables, i.e. data objects stored in a non-hierarchical manner.). See FIG. 1, (Client node 180 comprising a user interface 185 where users may perform searches, i.e. an electronic device configured to provide a graphical user interface.).
(b) receiving a request from said user via said graphical user interface to perform a task directed to at least a subset of said data objects; See FIG. 1, (User Interface 185 comprises Query Form 183 which is used to provide search information to search context 175 of server 170 for executing search via execution tree 17.). See FIG. 3, (Illustrating a database search method having step 304 of receiving at least one search term, i.e. receiving a request from a user via a graphical user interface. Step 310 comprises conducting searches of at least two database tables based on a search category based on the search context which is itself based on the obtained search terms, i.e. performing a task directed to at least a subset of data objects.).
(c) generating one or more filtering operations for said task, which one or more filtering operations is stored in a memory unit and, upon execution, generates a filtered data set from said at least said subset of said data objects; See FIG. 3, (Step 306 comprising forming a search context based on the search term of step 304, i.e. a filtering operation for the search task. Step 310 comprising conducting searches across the at least two database tables to obtain a set of keys referring to data stored in tables, i.e. generating a filtered dataset from the subset of data objects.). See Paragraph [0075], (Search queries are used to form search contexts which are then associated with an identifier for the search category. Note FIG. 1 where search contexts are illustrated as being part of or kept in server 170, i.e. filtering operations stored in a memory unit.).
Juha does not disclose the step (d) automatically generating an interactive breadcrumb comprising a sequence of visual graphical elements on said graphical user interface, 
wherein at least one of said visual graphical elements corresponds to one of said one or more filtering operations performed on said at least said subset of said data objects, 
and wherein said at least one of said visual graphical elements is configured to receive a user input for modifying said one of said one or more filtering operations.
Haitani discloses the step (d) automatically generating an interactive breadcrumb comprising a sequence of visual graphical elements on said graphical user interface, See Col. 13, lines 55, Col. 14 line 9, (Disclosing a graphical user interface where a user may perform a number of subsequent interactions. As illustrated in FIGs. 4A-4C, a filter interaction service sorts items previously displayed 
wherein at least one of said visual graphical elements corresponds to one of said one or more filtering operations performed on said at least said subset of said data objects, See Col. 13, lines 55, Col. 14 line 9, ( As illustrated in FIGs. 4A-4C, a filter interaction service sorts items previously displayed based on a pattern. A user may then subsequently select another filter range. The graphical user elements including buttons, ranges and items represent filtering operations being performed on data objects, i.e. wherein at least one of said visual graphical elements corresponds to one of said one or more filtering operations performed on said at least said subset of said data objects.)
and wherein said at least one of said visual graphical elements is configured to receive a user input for modifying said one of said one or more filtering operations. See Col. 14, lines 1-9, (A breadcrumb history may be implemented such that a user may undo one or more filter ranges in the order that one or more filter ranges were selected and/or applied. Note FIGs 4A-4D and FIGs 5A-5D which illustrate two instances of subsequent filtering via graphical user interface, i.e. at least one of said visual graphical elements is configured to receive a user input for modifying said one of said one or more filtering operations.)
Juha and Haitani are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface and subsequent action as disclosed by Haitani. The use of breadcrumbs in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding dependent claim 2,
	As discussed above with claim 1, Juha-Haitani discloses all of the limitations.
	Juha further discloses the step wherein said one or more filtering operations are selected from the group consisting of: filter on a property of a selected data object, filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results. See Paragraph [0081], (Search engine entity 178 trims an execution tree provided for a particular search query such that the trimming comprises removing search elements not filled with associated column values, i.e. a filtering operation consisting of a filter on a property of a selected data object (e.g. the column). The trimmed execution tree is then executed in order to obtain a result set comprising a set of key values that refer to a core table for a search category associated with the query.
the group consisting of": "filter on the number of selected relationships between selected data sets of said data objects, a complement operation of a previous filter operation, and select a subset of sorted search results."

Regarding dependent claim 4,
As discussed above with claim 1, Juha discloses all of the limitations.
	Haitani further discloses the step wherein said at least one of said visual graphical element displays visual options for a user to determine a logical relationship of said one or more filtering operations. See FIGs. 4A-4D, (Illustrating a sequence of subsequent filter steps wherein the graphical user interface highlights entries of the filtering system according to user selections. For example FIG. 4A illustrates an interactive configuration 400 including 10 or more images that may be filtered as in FIG. 4B wherein a range selection of five entries is highlighted by beginning filter range 420 and ending filter range 422, i.e. visual options for a user to determine a logical relationship (e.g. the visual representation of the filter operation is a logical relationship) of said one or more filtering operations.
Juha and Haitani are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface as disclosed by Haitani. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding dependent claim 5,
As discussed above with claim 4, Juha-Haitani discloses all of the limitations.
Haitani further discloses the step wherein said user input for modifying said one of said one or more filtering operations comprises a change of said logical relationship of said one or more filtering operations. See FIGs. 4A-4D, (FIG. 4A illustrates an interactive configuration 400 including 10 or more images that may be filtered as in FIG. 4B wherein a range selection of five entries is highlighted by beginning filter range 420 and ending filter range 422, i.e. visual options for a user to determine a logical relationship (e.g. the visual representation of the filter operation is a logical relationship) of said one or more filtering operations. FIG. C illustrates interactive configuration 400 as automatically update based on the filter range selection (420-422). FIG. 4D illustrates a subsequent selection highlighting a new filter range, i.e. user input for modifying said one of said one or more filtering operations comprises a change of said logical relationship of said one or more filtering operations (e.g. the selection of range (420-422) represents a change in logical relationship of the filtering operations).)
Juha and Haitani are analogous art because they are in the same field of endeavor, content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha to include the method of displaying user interface as disclosed by Haitani. The use of visual representations of filter operations in graphical user interfaces allows users to visually assess search inputs such that they can backtrack, edit and otherwise modify their inputs to achieve a desired result through an intuitive graphical means, thereby improving the user experience.

Regarding independent claim 12,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 13,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 15,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.




Claim 3, 9, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Haitani as applied to claim 1 above, and further in view of Adams et al. (US PGPUB No. 2016/0140243; Pub. Date: May 19, 2016).
Regarding dependent claim 3,
As discussed above with claim 2, Juha-Haitani discloses all of the limitations.
	Juha-Haitani does not disclose the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation.
	Adams discloses the step wherein said complement operation of a previous filter operation provides complementary search results of said previous filter operation. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a previous filter operation. Subsequent searches may combine search results using logical operators (e.g. AND, NAND, OR and NOR) and can be iterated over search results in a sorted order.). The examiner notes that one of ordinary skill in the art would be able to recognize that "NOT", i.e. a complement operation, is within the scope of the term "logical operators". While Adams does not explicitly use the term "complement" or "complement operator", one of ordinary skill would know that other logical operations exist in addition to the examples provided by Paragraph [0023] of Adams.
Juha, Haitani and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 9,
As discussed above with claim 1, Juha-Haitani discloses all of the limitations.
	Juha-Haitani does not disclose the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects.
	Adams discloses the step wherein the method further comprising reproducing a search result by applying said stored one or more filtering operations to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations to said data objects.
Juha, Haitani and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 3 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
As discussed above with claim 12, Juha-Haitani discloses all of the limitations.
	Juha-Haitani does not disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface.
	Adams disclose the step where said one or more computer processors are programmed to further store said one or more filtering operations and criteria in the memory unit, wherein said criteria are inputted via said user interface. See Paragraph [0045], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations. Search scopes may be determined based on a scope of information included in a search query. Note FIG. 10 where search queries comprise words or terms at step 1001, which are used to determine data results at step 1003, i.e. the search words are criteria. ).
Juha, Haitani and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and also allows for further refining search spaces, allowing for greater control over search granularity.

Regarding dependent claim 20,
As discussed above with claim 19, Juha-Haitani-Adams discloses all of the limitations.
Adams further discloses the step where said one or more computer processors are programmed to further reproduce a search result by applying said stored one or more filtering operations and criteria to said data objects. See Paragraph [0023], (Disclosing a scoped search engine configured to store search results representing a particular "scope output" that serves as a basis for subsequent searches, i.e. a scope output is a stored one or more filtering operations.). The examiner notes that a scope output represents a specific set of previously determined search results, i.e. previously stored filtering operations and criteria, therefore executing or using the scope output is a reproduction of particular search results over a particular subset of data, i.e. applying filter operations and criteria to said data objects.
Juha, Haitani and Adams are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of reusing scoped searches as disclosed by Adams. Doing so would allow the system to re-apply scoped searches that users may determine to be useful and/or relevant to their needs and allows for further refining search spaces, allowing for greater control over search granularity.

Claim 6-8 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Weissinger et al. (US PGPUB No. 2017/0255536; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 6,
As discussed above with claim 1, Juha-Haitani discloses all of the limitations.
	Juha-Haitani does not disclose the step wherein the method further comprising outputting search result in a histogram view or in a graph.
Weissinger discloses the step wherein the method further comprising outputting search result in a histogram view or in a graph. See Paragraph [0124], (A user interface allows users to drag and drop models into a general graph (e.g. the filter representation is a graph), i.e. outputting search results in a graph).
Juha, Haitani and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 7,
As discussed above with claim 6, Juha-Haitani-Weissinger discloses all of the limitations.
	Juha-Haitani does not disclose the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets.  
	Weissinger discloses the step wherein said graph comprises one or more nodes and one or more links representing said data sets of said data objects and relationships between said data sets. See Paragraph [0034], (Filter graphs describe one or more filters represented as filter nodes and relationships between said filters which may be executed against data streams, i.e. one or more nodes and one or more links representing data objects and relations between said objects.).
Juha, Haitani and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.

Regarding dependent claim 8,
As discussed above with claim 1, Juha-Haitani discloses all of the limitations.
	Juha-Haitani does not disclose the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements.
	Weissinger discloses the step wherein the method further comprising updating search result in response to adding or removing a visual graphical element of said plurality of visual graphical elements. See Paragraph [0182], (The graphical user interface allows users to drag-and-drop filter graph components in order to form and/or edit the filter graph, i.e. adding or removing a visual graphical element of said plurality of visual graphical elements.). The examiner notes that the editing the filter graph necessarily changes and/or updates the search results obtained by modifying the search area, therefore modifications to the filter graph necessarily results in updated search results.
Juha, Haitani and Weissinger are analogous art because they are in the same field of endeavor, data filtering. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the method of managing and displaying a filter graph as disclosed by Weissinger. Doing so would provide a visual means for representing items and relationships across said items via a graph which most users would be able to digest and understand with relative ease.


Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to a computer system and is rejected under similar rationale.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Haitani as applied to claim 1 above, and further in view of Kantabutra (US PGPUB No. 2009/0319564; Pub. Date: Dec. 24/2009)
Regarding dependent claim 10,
As discussed above with claim 1, Juha-Haitani discloses all of the limitations.
Haitani further discloses the step wherein a definition of a relation comprises a unique identifier of said relation and a name of said relation; See Col. 4, lines 41-50, (An item data repository is configured to include information related to each item of the storefront system stored as item data. Item data may include price, availability, title, item identifier, item images, item description, item attributes, keywords associated with the item, etc., i.e. a unique identifier of a relation (e.g. an item identifier) and relation name (e.g. an item title).)  Note Col. 5, lines 8-12, (The item data repository may be embodied as a relational database (e.g. a storage system for storing relations).)
	Juha-Haitani does not disclose the step wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, 
wherein a definition of a data set comprises a unique data set identifier and a set name; 
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database,
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; 
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database,
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; 
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database,
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to;
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database,
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database,
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure.  
	Kantabutra discloses the step wherein storing said data objects in said non-hierarchical manner comprises storing said data objects in defined fixed data structures, wherein said defined fixed data structures comprise: a first data structure, stored in a memory, comprising a definition of data sets in said relational database, See FIG. 1 and Paragraph [0074], (Disclosing a system for storing a database comprising data structures representing data entities. The system is divided into database sets 20, 20' comprising databases 30, 30', i.e. a definition of data sets in a relational database.).
wherein a definition of a data set comprises a unique data set identifier and a set name; See FIG. 2 and Paragraph [0077], (Element 31 represents a database name or a reference to a database name, i.e. a unique dataset identifier. Element 34 comprises optional information such as notes about a database, i.e. a set name.).
a second data structure, stored in said memory, comprising definitions of properties of objects in said relational database, See FIG. 1 and Paragraph [0045] and Paragraph [0048], (Entity sets 50, 50' comprise an ordered data structure 53 representing all the names and types of key attributes, i.e. a data structure comprising definitions of properties of object in said relational database.). The examiner notes that entity sets 50, 50' can be traced back through element 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of a property comprises a unique identifier of said property and a data set identifier, from said first data structure, said property is assigned to; See FIG. 3 and Paragraph [0046] and [0048], (Entity 50 comprises an entity set name 50, i.e. a dataset identifier from the first data structure, and  ordered data structure 53 representing all the names and types of key attributes, i.e. a unique identifier of said property.).
a third data structure, stored in said memory, comprising definitions of objects of said data sets in said relational database, See FIG. 4 and Paragraph [0063], (Element 82 is a data structure that represents key attributes of an entity, i.e. definitions of objects of datasets in a relational database.).
wherein a definition of an object comprises a unique object identifier and a data set identifier, from said first data structure, said object is assigned to; See FIG. 4 and Paragraph [0062]-[0063], (Element 81 comprises a reference to the entity set to which an entity belongs, i.e. a dataset identifier from the first data structure. Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier.).
a fourth data structure, stored in said memory, comprising definitions of object values of said data sets in said relational database, See FIG. 1 and Paragraph [0061] and [0066], (Entities 80, 80', 80'' represent objects having an entity data structure or object plus attributes 88 pertaining to an entity,  i.e. a data structure for providing definitions of object values of datasets in a relational databases.).
wherein a definition of object value comprises an object identifier, from said third data structure, and a property of said data set, from said second data structure, said object value being assigned to; See Paragraph [0063], (Element 82 comprises an object representing key attributes of the entity such as a hash keyed by attribute names, i.e. a unique object identifier from the third data structure.). The examiner notes that attributes of entity plus 88 are necessarily attributes from those of ordered data structure 53 which represent ALL names and types of attributes, i.e. a property of a dataset from the second data structure.
a fifth data structure, stored in said memory, comprising definitions of relations of data sets in said relational database, See FIG. 1 and Paragraph [0067], (Relations 90 and 90', i.e. a data structure stored in memory comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
and a sixth data structure, stored in said memory, comprising definitions of objects relations between said objects in said relational database, See FIG. 7 and Paragraph [0068], (Array elements 95 in a relationship 90 structure or object, i.e. a data structure comprising definitions of object relations between objects in a relational database.). The examiner notes that relations 90 can be traced back through elements 80, 50, and 40 to reach database(s) 30 and 30', i.e. relational databases having entities (e.g. objects) stored.
wherein a definition of an object relation associates a relation, from said fifth data structure, with two object identifiers from said third data structure. See FIG. 1, (Note FIG. 1 where relationship R5 represents a relation, i.e. a relation from the fifth data structure, between entity plus 88' and entity 88'', i.e. relations are associated with two object identifiers from the third data structure.).
Juha, Haitani and Kantabutra are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani to include the non-hierarchical architecture of data structures disclosed by Kantabutra. Doing so provides a non-hierarchical storage system where a plurality of separate but interconnected data structures store data and associations therein, thereby permitting any of the plurality of entities to participate in many roles across relationships.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juha in view of Haitani and Kantabutra as applied to claim 10 above, and further in view of Cho et al. (US PGPUB No. 2017/0255709; Pub. Date: Sep. 7, 2017).
Regarding dependent claim 11,
As discussed above with claim 10, Juha-Haitani-Kantabutra discloses all of the limitations.
	Juha-Haitani-Kantabutra does not disclose the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure.  
Cho discloses the step wherein said defined fixed data structures further comprise a seventh data structure, stored in said memory, comprising definitions of set relations between data sets in said relational database, wherein a definition of a set relation associates a relation, form said fifth data structure, with two set identifiers from said first data structure. See Paragraph [0080]-[0081], (Disclosing a method for updating an index structure of a graph database. The method including a hash bucket comprising a plurality of entries, i.e. a relation, wherein entries comprise a set of edges wherein each edge represents a set of users to which a user is connected, i.e. a set of edges represents a plurality of edges that point to sets, i.e. two set identifiers from a first data structure.).
Juha, Haitani, Kantabutra and Cho are analogous art because they are in the same field of endeavor, search systems. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Juha-Haitani-Kantabutra to include the hash bucket for storing relations between sets as disclosed by Cho. Paragraph [0026] of Cho discloses that the disclosed graph-storage techniques improve availability and performance or functioning of applications which reduces user frustration and further improves the user experience, thereby potentially increasing engagement with or use of the system.

Response to Arguments
Applicant’s amendment to claim 5 and 11 has corrected the minor typographical error previously objected to in the Non-Final Office Action mailed 8/13/2021. The objection has therefore been withdrawn
Applicant’s arguments with respect to claim(s) 1, 4-5, 11-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FMMV/Examiner, Art Unit 2159                 
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159